Citation Nr: 1039851	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-49 505	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had 
active service in the Army from November 1965 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied, for the purpose of accrued benefits, a disability rating 
in excess of 30 percent for postoperative residuals of bilateral 
spontaneous penumothoraces and denied entitlement to service 
connection for the cause of the Veteran's death.  The appellant 
appealed only the denial of service connection for the cause of 
the Veteran's death.  

A transcript of a May 2010 travel Board hearing before the 
undersigned Acting Veterans Law Judge is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Background

The Veteran's death certificate shows that he died on February [redacted], 
2008, at the age of 62, due to respiratory failure (ventilator 
dependent) due to pneumonia as a consequence of lung cancer.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were cachexia and coronary 
artery disease.  It was noted that tobacco use probably 
contributed to his death.  No autopsy was performed. 

At the time of the Veteran's death he was service-connected for 
postoperative residuals of bilateral spontaneous penumothoraces, 
rated 30 percent disabling, and for scars of the anterior chest, 
as postoperative residuals of bilateral spontaneous 
penumothoraces, rated 10 percent disabling.  There was a combined 
disability rating of 40 percent. 

Records of the Veteran's private terminal hospitalization in 
January and February 2008 are on file.  

In August 2008 a VA physician reviewed the Veteran's claim file 
for the purposes of responding to a question of whether his 
respiratory failure, pneumonia and/or lung cancer were at least 
as likely as not due to or related to his service-connected lung 
condition.  It was noted that he had been admitted to a private 
hospital in January 2008 for choking episodes, a cough, and 
severe hypoxemia. His course included Intensive Care treatment, 
intubation, mechanical ventilation, management of pneumonia, and 
bronchoscopies.  He had hemoptysis.  A bronchoscopy revealed a 
left lung hematoma with obstruction.  His past medical records 
and records from Ann Arbor VA show that he had subcarinal and 
left lung masses detected on a CT of the thorax in December 2007.  
A December 2007 bronchoscopy of this mass showed small cell lung 
cancer of limited stage.  He underwent radiation and 
chemotherapy.  The private hospitalization discharge in February 
2008, after his death certificate, indicates his diagnoses were 
small cell cancer, bronchial bleed, aspiration pneumonia, 
possible post-obstructive pneumonia, Klebsiella pneumonia, 
sepsis, bacteremia, respiratory failure - status post mechanical 
ventilation and intubation, renal insufficiency, encephalopathy, 
and acidosis.  Information from the Veteran's death certificate 
was recited.  He was service-connected for residuals of bilateral 
spontaneous pneumothorax and scar of the anterior chest as 
residuals of thoracentesis.  A 1973 pulmonary function test 
showed moderately severe obstructive disease.  Several notes from 
Ann Arbor and the private hospital showed that he was a heavy 
smoker and a former abuser of alcohol.  

It was opined that it was certain that the Veteran had 
spontaneous pneumothorax at multiple times during service which 
was treated with thoracentesis, and for this he was service-
connected.  Spontaneous pneumothorax in young people is usually 
due to blebs and bullae.  This did not lead to chronic 
obstructive pulmonary disease (COPD) which he had or to lung 
cancer, pneumonia, or respiratory failure in the remote distance 
of time.  The causes of death in this Veteran, which occurred in 
February 2008, were probably secondary to smoking cigarettes, 
aspiration, and lung cancer.  So, it was the VA physician's 
opinion that the service-connected lung condition of the Veteran 
of residuals of bilateral spontaneous lung pneumothorax and scars 
of the anterior chest as residuals of thoracentesis were not 
causes or aggravating factors of the Veteran's causes of death.  

At the May 2010 travel Board hearing the appellant's 
representative stated that the Veteran died of lung cancer and 
that his terminal hospital report indicates that he had weight 
loss and long-standing breathing difficulties.  Page 2 of that 
transcript.  It was argued that there were two possible 
approaches.  The first was that while on active duty he had a 
number of spontaneous pneumothoraces, for which he was treated 
and was hospitalized in Hawaii prior to serving in Korea.  On a 
number of occasions, apparently six, when he had had tubes 
inserted in his chest wall to re-inflate his lungs.  Pages 2 and 
3.  Prior to his death he had been hospitalized for a period of 
time and those records show that even before he developed lung 
cancer he was having severe difficulty breathing and, so, the 
service-connected residuals of pneumothoraces contributed to his 
death.  The representative stated that there was no medical 
opinion on file addressing whether or not the service-connected 
residuals of pneumothoraces could cause lung cancer in the 
future.  Page 3. 

The service representative also argued that the Veteran was 
exposed to herbicides while serving in Korea in the demilitarized 
zone (DMZ) during a period when VA had established that 
herbicides were used in the Korean DMZ.  The Veteran had been 
assigned to "Stratcom unit" as a projectionist in Seoul about 
25 to 40 miles from the DMZ but that he was actually in the DMZ 
performing his work as a projectionist, showing movies to troops, 
which exposed him to herbicides leading to his fatal lung cancer.  
Page 3.  

The Appellant testified that the Veteran had spoken to her about 
his duties in Korea and had told her that he had shown films to 
some of the troops right "outside of the DMZ on the DMZ line."  
He was present when his friend "[redacted]" was shot near the DMZ.  
The Veteran had developed both lung cancer and diabetes, and both 
were associated with herbicide exposure.  While he was alive, he 
had never known that he had been exposed to herbicides in Korea.  
Page 4.  The Veteran had spoken of being at the DMZ and looking 
into North Korea.  Page 5. 

Prior to his postservice lung surgeries, the Veteran had been 
unable to gain weight. He had weighed 150 pounds but after his 
surgery the most he ever weighed was 135 pounds.  He had gotten 
"social security disability" towards the end, before he was 
even diagnosed as having lung cancer, because he had diabetic 
neuropathy and kidney problems.   Page 6.  

Duty to Notify

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326. 

The Appellant was provided VCAA notice in a March 2008.  This 
letter informed the claimant of the types of evidence not of 
record needed to substantiate her claim and also informed her of 
the division of responsibility between the Appellant and VA for 
obtaining the required evidence, but did not inform the Appellant 
how the disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

Proper VCAA notice from VA, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which the Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service connected condition; and (3) an 
explanation of the information and evidence required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The March 2008 letter provided the Appellant with an explanation 
of the evidence and information required to substantiate a DIC 
claim through evidence showing the cause of death; an injury, 
disease or other event in service; and a relationship between the 
two.  However, this notice did not differentiate between DIC 
claims based on a condition previously service-connected and DIC 
claims based on a condition not previously service-connected, nor 
was the Appellant provided with a statement of the conditions for 
which the Veteran was service-connected at the time of his death 
as required by Hupp, Id. 

Accordingly, the March 2008 VCAA letter did not contain all 
notification required under 38 U.S.C.A. § 5103, as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
This procedural defect should be cured on remand.

Duty to Assist

Records of the Veteran's VA hospitalization from the 10th to the 
16th of January 2008 (preceding his admission to his terminal 
period of hospitalization at Oakwood Hospital and Medical Center 
later in January 2008) are not on file.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO 
must obtain all outstanding pertinent medical records from the 
above VAMC for the hospitalization in January 2008.  

Also, the records of any award of Social Security Administration 
(SSA) disability benefits are not on file.  Efforts to obtain 
such documentation are therefore required, pursuant to 38 C.F.R. 
§ 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records when 
the veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from that 
agency concerning the Veteran's award of disability 
benefits, including a copy of the decision and any 
medical records used to make the determination, 
copies of any hearing transcripts, etc.  If the RO 
learns that the records sought do not exist or that 
further efforts to obtain them would be futile, this 
must be specifically indicated in the record. 

2.  The RO should send the Appellant and her 
representative a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as interpreted by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) 
and Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 
(2007).  The letter should explain, what, if any, 
information and evidence (medical and lay) not 
previously provided to VA is necessary to 
substantiate the appellant's claim.  The notice 
should include (a) a statement of the conditions for 
which the Veteran was service-connected at the time 
of his death; (b) an explanation of the evidence and 
information required to substantiate a DIC claim 
based on a previously service- connected condition; 
and (c) an explanation of the evidence and 
information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The 
letter should indicate which portion of the evidence, 
if any, is to be provided by the appellant and which 
portion, if any, VA will attempt to obtain on her 
behalf. 

3.  Obtain copies of the Veteran's medical records, 
including the discharge summary, of his VA 
hospitalization in January 2008.  

4.  When the above development has been accomplished, 
return the Veteran's claim file to the VA physician 
who provided the August 2008 opinion.  The physician 
is requested to review the additional records and 
provide an addendum stating whether these records 
change any of his opinions.  Also, the VA reviewer 
should state an opinion as to whether the Veteran's 
pneumothoraces during active service caused, or 
materially contributed to cause, the Veteran's death.   

5.  If the benefit sought is not granted, the RO 
should issue an appropriate Supplemental SOC.  The 
requisite period of time for a response should be 
afforded.  Thereafter, the case should be returned to 
the Board for further appellate review, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

